DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in FIGS. 6 and 7, it appears that reference character 510 is directed at the peg/stake, not the coupling mechanism as was stated in the specification (and shown in FIG. 5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 16, paragraph 44, “third most outermost” should be changed to --third outermost pole--.
Page 16, paragraph 44, “second most outerward pole” should be changed to --second outermost pole--.
Page 17, paragraph 44, “thirds outermost” should be changed to --third outermost pole--.  
Appropriate correction is required.

Claim Objections
Claims 1, 10, 11, 13 and 20 are objected to because of the following informalities:
Claim 1, line 3, “an” should be changed to --and--.
Claim 10, lines 3-4, “the plurality of first set of rings” should be changed to --the first plurality of ring pins--.
Claim 10, lines 4-5, “the plurality of first set of rings” should be changed to --the first plurality of ring pins--.
Claim 11, line 3, “an” should be changed to --and--.
Claim 11, line 5, “apply” should be changed to --applying--.
Claim 13, line 1, “pins” should be changed to --ring pins--.
Claim 20, lines 3-4, “the plurality of first set of rings” should be changed to --the first plurality of ring pins--.
Claim 20, lines 4-5, “the plurality of first set of rings” should be changed to --the first plurality of ring pins--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “the first ring pin further includes a coupling mechanism and a shaft” in lines 1-2.  It is unclear if the first ring pin includes the coupling mechanism and the shaft, or if the first hub includes these elements.  For examination purposes, it is assumed that the first hub includes the coupling mechanism and the shaft as disclosed in the specification.  Clarification is required.
	Claim 10 recites “each of the plurality of first set of rings is configured to rotate about the shaft” in lines 3-4.  It is unclear if each of the first plurality of ring pins is configured to rotate about the shaft since the first outermost ring pin never seems to move relative to the first hub due to the outermost pole being fixed in place.  Clarification is required.
	Claim 11 recites “coupling a first hub with a first shaft and a first plurality of ring pins with a second hub with a second shaft and a second plurality of ring pins via a webbing formed of fabric” in lines 2-4.  Due to the wording of this limitation, it is unclear what exactly the first hub is coupled to - the first shaft and ring pins or the second hub.  For examination purposes, the first hub is assumed to include a first shaft and plurality of ring pins and be coupled to the second hub. Clarification is required.
	Claim 11 recites “coupling a first outermost pole being configured to be coupled with a first outermost ring pin of the first plurality of ring pins and a second outermost ring pin of the second plurality of ring pins” in lines 9-11.  Due to the wording of the limitation, it is unclear if the first outermost pole is coupled to the first and second outermost ring pins or not.  If not, it is not clear what the first outermost pole is coupled to.  For examination purposes, the first outermost pole is assumed to be coupled to the first and second outermost ring pins.  Clarification is required.
	 Claim 20 recites “the first ring pin further includes a coupling mechanism and a shaft” in lines 1-2.  It is unclear if the first ring pin includes the coupling mechanism and the shaft, or if the first hub includes these elements.  For examination purposes, it is assumed that the first hub includes the coupling mechanism and the shaft as disclosed in the specification.  Clarification is required.
	Claim 20 recites “each of the plurality of first set of rings is configured to rotate about the shaft” in lines 3-4.  It is unclear if each of the first plurality of ring pins is configured to rotate about the shaft since the first outermost ring pin never seems to move relative to the first hub due to the outermost pole being fixed in place.  Clarification is required.
Allowable Subject Matter
Claims 1-9 would allowable if the claims were rewritten or amended to overcome the objections set forth above in this Office action.
Claims 10-20 would be allowable if the affected claims were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Lewis (GB-2,167,462) discloses a tent comprising: a first hub (3) with a first plurality of ring pins (6); a second hub (3) with a second plurality of ring pins (6); webbing (4) formed of fabric (can be formed of fabric; page 1, lines 81-82) configured to couple the first hub and the second hub (FIG. 1); a first outermost pole (outermost pole 1) being configured to be coupled with a first outermost ring pin of the first plurality of ring pins and a second outermost ring pin of the second plurality of ring pins; an innermost pole being (innermost pole 1) configured to be coupled with a first innermost ring pin of the first plurality of ring pins and a second innermost ring pin of the second plurality of ring pins, the innermost pole being configured to rotate to increase or decrease an angular offset between the innermost pole and the first outermost pole (all poles can rotate relative to each other).  Lewis lacks the first and second hubs having first and second shafts, respectively.  Lewis further lacks the first outermost pole being configured to be fixed in place.  While Lewis teaches a webbing, Lewis teaches the webbing to apply a tensioning force to the first and second hubs (page 1, lines 74-80), not torsion (twisting) forces acting in opposing directions on each hub as in the present invention.  It would not have been obvious to one of ordinary skill in the art to add this feature as the torsion forces would simultaneously try to keep the tent in an opened configuration and a closed configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636